Citation Nr: 1316994	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  07-36 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to dependency, indemnity and compensation (DIC) on the basis of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for diabetes mellitus, type II, with diabetic neuropathy, diabetic neuropathy, and erectile dysfunction, for accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to November 1967.  He died in June 2006.  The appellant is his widow.  

This case came to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death, and denied entitlement to service connection for diabetes mellitus,, type II, with diabetic neuropathy, diabetic neuropathy, and erectile dysfunction, for accrued benefit purposes.  These matters were remanded in August 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Remand confers on the appellant the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The United States Court of Appeals for Veterans Claims (Court) has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the some of the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2012).

These matters were remanded in August 2012 to obtain a release from the appellant pertaining to the Veteran's private treatment records, to include from the University Hospital in Cincinnati, Ohio.  38 C.F.R. § 3.159(e)(2).

In October 2012, the appellant submitted VA Form 21-4142s authorizing VA to obtain records of the Veteran's treatment at Adena Medical Center for the period March to June 2006 and University of Cincinnati for the period March to June 2006.  The Veteran's representative apparently submitted the releases to the Cleveland RO rather than the AMC, and they were forwarded to the AMC in January 2013.  There is no indication that the AMC considered the releases or attempted to obtain the Veteran's treatment records from these facilities.  Copies of the releases included in a temporary file do not include the portion of the form where the appellant would have signed the authorization for VA to obtain the records.  Remand is necessary to request the records for which the appellant provided authorization.  

Also, as discussed in the Remand, at the time of the Veteran's death, he had pending appeals of service connection for residuals of low back, neck, and right leg injury (to include the questions of whether new and material evidence had been received to reopen the right leg and low back claims).  The appellant submitted a claim for accrued benefits in August 2006.  The claim form did not ask her to specify the accrued benefits she was claiming and she did not do so.  She is deemed to have been requesting accrued benefits with regard to all pending claims.  At this point, there has been no allegation or evidence that these disabilities played a role in his death.  Given, however, that the DIC claim turns in part on the disabilities that are service-connected, these issues are potentially intertwined with the claims on appeal.  

In the prior Remand, the RO/AMC was instructed to adjudicate entitlement to service connection for residuals of a low back, neck, and right leg injury, for accrued benefits; however, these claims were not adjudicated.  Thus, remand is necessary to adjudicate these claims.

Accordingly, the case is REMANDED for the following actions:

1.  Using the authorizations (VA Form 21-4142) received from the appellant in October 2012 or after obtaining updated authorizations from the appellant, request the Veteran's treatment records from the University of Cincinnati Hospital and Adena Medical Center for the period March 1, 2006, to June 30, 2006.  

If the appellant fails to provide necessary authorizations, inform her that she can submit the evidence herself.  

If any requested records cannot be obtained, please inform the appellant what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on her claims, including the possibility that they will be denied.  

2.  Adjudicate the issues of entitlement to service connection for residuals of low back, neck, and right leg injury, for accrued benefits.  These issues should not be certified to the Board unless the appellant perfects an appeal.  

3.  If the benefits sought are not granted, issue a supplemental statement of the case before the record is returned to the Board, if otherwise in order.

The appellant and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

